Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/492,710 filed on 10/4/21. Claims 1 - 10 has been examined.
Claim Objections
3.	Claims 1 is objected to because of the following informalities: it claims the sampling factor
M and the sampling factor N/M; however, M and N is not specifically defined. It is understood it seems
like Mand N is integer greater or equal than1. Appropriate corrections required.
4.	Dependent claims 2 – 10 are objected as independent claim is objected. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,171,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,171,674
A system comprising: 
a first-stage up-sampler configured to interpolate a complex digital baseband input signal by a first-stage up-sampling factor M; 
a digital-to-analog converter (DAC) response compensator coupled to an output of the first-stage up-sampler, the DAC response compensator configured to flatten a spectral region of an RF DAC sample-and-hold response; 
a second-stage up-sampler coupled to an output of the DAC response compensator and configured to interpolate an output signal from the DAC response compensator by a second-stage up-sampling factor N/M; 
a digital up-conversion mixer coupled to an output of the second-stage up- sampler; and 
an RF sampling DAC coupled to an output of the digital up-conversion mixer and configured to convert an output of the digital up-conversion mixer into an analog signal.
A system comprising: 
a first-stage up-sampler configured to interpolate a complex digital baseband input signal by a first-stage up-sampling factor M; 
a digital-to-analog converter (DAC) response compensator coupled to an output of the first-stage up-sampler, the DAC response compensator configured to flatten a spectral region of an RF DAC sample-and-hold response based on a center frequency fC1 that is normalized by a DAC sampling rate fs and on an interface rate fint of the complex digital baseband input signal; 
a second-stage up-sampler coupled to an output of the DAC response compensator and configured to interpolate an output signal from the DAC response compensator by a second-stage up-sampling factor N/M; 
a digital up-conversion mixer coupled to an output of the second-stage up- sampler and configured to convert an output signal from the second-stage up-sampler to the center frequency fC1; and an RF sampling DAC coupled to an output of the digital up-conversion mixer and configured to convert an output of the digital up-conversion mixer or a signal based on the output of the digital up-conversion mixer into an analog signal.; wherein M and N are integers greater or equal to one.


However, does not specifically disclose having specific sampling rate Fs and center frequency FC1 fpr DAC and up sampler. It would have been obvious to one of the ordinary skilled in the art to perform the same steps with specific sampling rate and center frequency. One would be motivated to combine these teachings because in doing so it can provide desired output for specific frequency. 

9.	Claims 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1, wherein the DAC response compensator comprises: 
a fixed-coefficient digital compensation filter configured to receive and filter a complex digital input signal; and 
a scaling mixer coupled to an output of the compensation filter and configured to multiply an output signal from the fixed-coefficient digital compensation filter by a complex parameter α.
The system of claim 1, wherein the DAC response compensator comprises: 
a fixed-coefficient digital compensation filter configured to receive and filter a complex digital input signal; and 
a scaling mixer coupled to an output of the compensation filter and configured to multiply an output signal from the fixed-coefficient digital compensation filter by a complex parameter α.


10.	Claims 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 2, further comprising at least a second fixed-coefficient digital compensation filter configured to receive and filter the complex digital input signal and a second scaling mixer coupled to an output of the second fixed-coefficient digital compensation filter, the second scaling mixer being configured to multiply an output 24T91 477US02G0N signal from the second fixed-coefficient digital compensation filter by a second complex parameter α2.
The system of claim 2, further comprising at least a second fixed- coefficient digital compensation filter configured to receive and filter the complex digital input signal and a second scaling mixer coupled to an output of the second fixed- coefficient digital compensation filter, the second scaling mixer being configured to multiply an output signal from the second fixed-coefficient digital compensation filter by a second complex parameter α2.


11.	Claims 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 2, wherein the DAC response compensator further comprises filter parameter computation circuitry configured to compute the complex parameter a based on a center frequency normalized by the DAC sampling rate and on the interface rate, using a polynomial fit to a cubic polynomial model with pre-stored complex coefficients, 
the DAC response compensator being coupled to an input of the scaling mixer to provide the scaling mixer with the complex parameter α.
The system of claim 2, wherein the DAC response compensator further comprises filter parameter computation circuitry configured to compute the complex parameter a based on a center frequency normalized by the DAC sampling rate and on the interface rate, using a polynomial fit to a cubic polynomial model with pre-stored complex coefficients, 
the DAC response compensator being coupled to an input of the scaling mixer to provide the scaling mixer with the complex parameter α.


12.	Claims 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 4, 
wherein the filter parameter computation circuitry is configured to compute a plurality of complex parameters a, through αL each based on a respective center frequency fC1 through fCL normalized by the DAC sampling rate and on the interface rate fint, and 
wherein the DAC response compensator further comprises a multiplexer configured to select the complex parameter a from among the plurality of computed complex parameters a, through αL based on a numerically controlled oscillator (NCO) switch signal.
The system of claim 4, 
wherein the filter parameter computation circuitry is configured to compute a plurality of complex parameters a, through αL each based on a respective center frequency fC1 through fCL normalized by the DAC sampling rate and on the interface rate fint, and 
wherein the DAC response compensator further comprises a multiplexer configured to select the complex parameter a from among the plurality of computed complex parameters a, through αL based on a numerically controlled oscillator (NCO) switch signal.


13.	Claims 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1, wherein at the DAC response compensator comprises: 
filter parameter computation circuitry configured to compute a purely imaginary parameter a based on a center frequency normalized by the DAG sampling rate and on the interface rate; 
a first fixed-coefficient digital compensation filter configured to receive an in- phase component of a complex digital input signal; 25T91 477US02G0N 
a first scaling mixer coupled to an output of the first compensation filter and configured to multiply an output signal from the first compensation filter by an amplitude of the purely imaginary parameter α; 
first delay circuitry configured to receive the in-phase component of the complex digital input signal; 
a second fixed-coefficient digital compensation filter configured to receive a quadrature component of the complex digital input signal; 
a second scaling mixer coupled to an output of the second compensation filter and configured to multiply an output signal from the second compensation filter by the amplitude of the purely imaginary parameter α; 
second delay circuitry configured to receive the quadrature component of the complex digital input signal; 
a subtractor coupled to respective outputs of the second mixer and the first delay circuitry and configured to subtract an output signal from the second mixer from an output signal from the first delay circuitry to provide a first DAC response compensator output signal component; and 
an adder coupled to respective outputs of the first mixer and the second delay circuitry and configured to sum output signals from the first mixer and the second delay circuitry to provide a second DAC response compensator output signal component.
The system of claim 1, wherein at the DAC response compensator comprises: 
filter parameter computation circuitry configured to compute a purely imaginary parameter a based on a center frequency normalized by the DAG sampling rate and on the interface rate; 
a first fixed-coefficient digital compensation filter configured to receive an in- phase component of a complex digital input signal; 25T91 477US02G0N 
a first scaling mixer coupled to an output of the first compensation filter and configured to multiply an output signal from the first compensation filter by an amplitude of the purely imaginary parameter α; 
first delay circuitry configured to receive the in-phase component of the complex digital input signal; 
a second fixed-coefficient digital compensation filter configured to receive a quadrature component of the complex digital input signal; 
a second scaling mixer coupled to an output of the second compensation filter and configured to multiply an output signal from the second compensation filter by the amplitude of the purely imaginary parameter α; 
second delay circuitry configured to receive the quadrature component of the complex digital input signal; 
a subtractor coupled to respective outputs of the second mixer and the first delay circuitry and configured to subtract an output signal from the second mixer from an output signal from the first delay circuitry to provide a first DAC response compensator output signal component; and 
an adder coupled to respective outputs of the first mixer and the second delay circuitry and configured to sum output signals from the first mixer and the second delay circuitry to provide a second DAC response compensator output signal component.


14.	Claims 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1, wherein the first-stage up-sampling factor M equals 2.
The system of claim 1, wherein the first-stage up-sampling factor M equals 2.


15.	Claims 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1, wherein the first and second DAC response compensators flatten the spectral region of the RF DAC sample-and-hold response in both first and second Nyquist zones.
The system of claim 1, wherein the first and second DAC response compensators flatten the spectral region of the RF DAC sample-and-hold response in both first and second Nyquist zones.


16.	Claims 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1, wherein the first and second DAC response compensators flatten the DAG response for both non-return-to-zero (NRZ) and return- to-zero (RZ) modes of DAC operation.
The system of claim 1, wherein the first and second DAC response compensators flatten the DAC response for both non-return-to-zero (NRZ) and return- to-zero (RZ) modes of DAC operation.


17.	Claims 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,171,674.
Instant Application 
Pat # 11,171,674
The system of claim 1 implemented in an integrated transceiver incorporated into a wireless base station, a radar system, or a test-and-measurement system.
The system of claim 1 implemented in an integrated transceiver incorporated into a wireless base station, a radar system, or a test-and-measurement system.





Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632